In the

     United States Court of Appeals
                 For the Seventh Circuit
                     ____________________ 
No. 16‐1307 
UNITED STATES OF AMERICA, 
                                                    Plaintiff‐Appellee, 

                                  v. 

JUSTIN WYKOFF, 
                                                Defendant‐Appellant. 
                     ____________________ 

         Appeal from the United States District Court for the 
         Southern District of Indiana, Indianapolis Division. 
            No. 14 CR 105 — Tanya Walton Pratt, Judge. 
                     ____________________ 

  SUBMITTED SEPTEMBER 7, 2016 — DECIDED OCTOBER 6, 2016 
                     ____________________ 

   Before WOOD,  Chief Judge,  and POSNER and EASTERBROOK, 
Circuit Judges. 
    POSNER,  Circuit  Judge.  Justin  Wykoff  pleaded  guilty  to 
wire‐fraud  charges  growing  out  of  his  having  solicited 
bribes and kickbacks while a Bloomington, Indiana, official. 
The district judge sentenced him to 55 months in prison and 
to  pay  restitution  of  $446,335  to  Bloomington  and  a  $1,100 
assessment,  with  both  payments  “to  begin  immediately.” 
2                                                       No. 16‐1307 


The  judge  added  what  she  called  a  “special  instruction”: 
“Any unpaid restitution balance during the term of supervi‐
sion [i.e., the period following release from prison when the 
defendant  would  be  subject  to  the  conditions  of  supervised 
release imposed by the judge at sentencing] shall be paid at a 
rate  of  not  less  than  10%  of  the  defendant’s  gross  monthly 
income.” 
    Soon  after  the  entry  of  judgment,  the  government  ap‐
plied  to  the  judge  for  a  writ  of  garnishment  pursuant  to  28 
U.S.C. § 3205(b)(1). The judge issued the writ to the Indiana 
pension system because it had an account in Wykoff’s name 
(for  remember  that  he’d  been  an  Indiana  official)  worth 
$47,937.  Wykoff  requested  a  hearing  under  28  U.S.C. 
§ 3202(d) to determine whether any of the money in the ac‐
count  was  exempt.  In  addition  he  opposed  garnishment  on 
the  ground  that  he  had  already  forfeited  two  of  his  homes 
and  the  government  had  seized  money  from  his  prison  ac‐
count, and although these assets were not enough to pay all 
the restitution he owed he argued that the balance should be 
deferred  to  his  release.  He  based  the  argument  on  the 
judge’s  “special  instruction,”  which  he  interpreted  as  limit‐
ing his restitution payments to 10 percent of his monthly in‐
come. But the instruction doesn’t say that; it says that 10 per‐
cent is the minimum amount he must pay to complete restitu‐
tion. United States v. Fariduddin, 469 F.3d 1111, 1113 (7th Cir. 
2006). 
    In fact he has no legal leg to stand on. The federal crimi‐
nal code requires that restitution be paid immediately unless 
the  district  court  provides  otherwise,  18  U.S.C.  § 3572(d)(1), 
which it did not. In United States v. Sawyer, 521 F.3d 792, 795 
(7th Cir. 2008), we pointed out that at the start of incarcera‐
No. 16‐1307                                                         3 


tion  “any  existing  assets  should  be  seized  promptly.  If  the 
restitution debt exceeds a felon’s wealth, then the Mandato‐
ry  Victim  Restitution  Act  of  1996,  18  U.S.C.  §§ 3663A,  3664, 
demands  that  this  wealth  be  handed  over  immediately.” 
This is an important rule—for who knows what might hap‐
pen to Wykoff’s assets during his years of imprisonment. He 
or members of his family or for that matter the Indiana state 
pension fund might decide that there are better things to do 
with  those  not  inconsiderable  assets  than  give  them  to 
Bloomington. 
   In  short,  his  claim  is  groundless,  and  so  the  district 
court’s judgment is 
                                                         AFFIRMED.